 



Exhibit 10.53

February 28, 2005

John E. Trewin
414 Sonora Drive
San Mateo, CA 94402

Dear John:

We are pleased to offer you the position of Senior Vice President and Chief
Financial Officer, reporting to me.

Your salary will be $250,000 annually and will be paid bi-weekly. In addition,
you will be eligible to participate in Covad’s Bonus Program. Based on the 2005
bonus plan, you are eligible for a total annual bonus target of 60% of base pay
(payable at 12% of actual salary paid in each quarter, and a year end individual
bonus target of 12% of actual salary paid during the year).

The quarterly bonus target is based on recurring revenue, company performance
(attainment of profitability) and customer satisfaction measures. The year-end
bonus target is solely based on individual performance.

We will also recommend to the Board of Directors that you be granted an option
for 125,000 shares of Covad’s Common stock. The exercise price of the option
will generally be the closing price for Covad common stock on the last trading
day of the month in which you start, provided it is approved by the Board of
Directors.

The options will vest on Covad’s standard vesting schedule (twelve forty-eight’s
of the shares vest on your one-year anniversary with the Company and one
forty-eight per month for the next thirty six months). In addition, you will be
eligible for the standard Covad benefits program.

For the purposes of Federal Immigration (Immigration Reform and Control Act of
1987), you will be required to provide documentary evidence of your identity and
eligibility for employment in the United States. We ask that you provide this
information on your first work day. In addition, we require that you complete on
your first date of employment Covad’s Confidentiality and Inventions Agreement.

This agreement, among other things, obligates you not to reveal any Covad
confidential information; not to bring with you to Covad any non-public,
proprietary information of your previous employer or any other party; not to
discuss such information with Covad; and to continue to honor any existing
confidentiality obligations you have to your previous employer or any other
company. It also assigns Covad any rights you may have in work-related
inventions you may develop while at Covad.

Covad hires and retains talented, qualified and committed professionals. To
uphold the highest standards so that we continue to provide top quality service,
and to ensure a safe and secure work environment, Covad initiates background
checks on all newly hired Covad employees.

This offer of employment is contingent upon your successful completion of
reference checks and a background check, which may include verification of your
past employment and education, as well as a review of DMV and criminal record.

 



--------------------------------------------------------------------------------



 



John, I am confident you can have a major impact on the success of Covad and
will be a key member of our team. Please review your offer and call me if you
have any questions.

To accept, sign the enclosed copy and fax it to Jessica Rossman at 408 952-7404
at your earliest convenience.

I look forward to your favorable reply and welcoming you to Covad.

Sincerely,

Charles Hoffman
Chief Executive Officer

I accept this offer of employment with the understanding that it is not an
employment contract and the provisions stated in this offer of employment
constitute the entire and exclusive agreement with respect to this subject
matter, and no further commitments have been made to me. Neither this nor any
writing by Covad is intended to modify the presumptions of at-will employment
status.

             
/s/ John Trewin
  2/28/05       3/2//05          
Acceptance Signature
  Date       Start Date

 